Exhibit 10.1

 

Execution Copy

 

iBASIS, INC.

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 24,
2004, 2004, is by and among iBASIS, INC., a Delaware corporation (the
“Company”), and each of the investors listed on Schedule I hereto (each of the
persons or entities listed on Schedule I, individually, a “Purchaser” and,
collectively, the “Purchasers”).

 

WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, an aggregate of 15,000,000
shares (the “Shares”) of the authorized but unissued shares of the Company’s
common stock, $0.001 par value per share (including any securities into which or
for which such shares may be exchanged for, or converted into, pursuant to any
stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event, the “Common Stock”), at
an aggregate purchase price of $31,500,000, all upon the terms and subject to
the conditions set forth in this Agreement; and

 

WHEREAS, simultaneously with entering into this Agreement, the Company and the
Purchasers are entering into that certain Registration Rights Agreement, dated
as of the date hereof (the “Registration Rights Agreement”), pursuant to which
the Company will assume obligations with respect to the registration of the
Shares and the Warrant Shares (as defined below) on the terms set forth therein.

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

1              Definitions; Certain Rules of Construction.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this Agreement,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Board” means the board of directors of the Company.

 

“business day” (whether such term is capitalized or not) means any day except
Saturday, Sunday and any day which shall be a federal legal holiday or a day on
which banking institutions in the State of New York are authorized or required
by law or other governmental action to close.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Convertible Notes” means the Company’s 5¾% Convertible Subordinated Notes due
2005, 6¾% Convertible Subordinated Notes due 2009 and 8% Secured Convertible
Notes due 2007.

 

“Environmental Protection Laws” means any law, statute or regulation enacted by
any jurisdiction in connection with or relating to the protection or regulation
of the environment, including,

 

1

--------------------------------------------------------------------------------


 

without limitation, those laws, statutes and regulations regulating the
disposal, removal, production, storing, refining, handling, transferring,
processing or transporting of hazardous or toxic substances, and any orders,
decrees or judgments issued by any court of competent jurisdiction in connection
with any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person required to be aggregated with the Company or
any Subsidiary of the Company under Sections 414(b), (c), (m) or (o) of the
Code.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

 

“Exchange Act Reports” means the Company’s reports filed with the SEC since
December 31, 2003, pursuant to Section 13 of the Exchange Act.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Indebtedness” means, as applied to any Person, all indebtedness for borrowed
money, whether current or funded, or secured or unsecured.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such property
or asset, whether or not filed, recorded or otherwise perfected under applicable
law, other than (a) those resulting from taxes which have not yet become
delinquent, (b) minor liens and encumbrances that do not materially detract from
the value of the property or materially impair the operations of the Company,
(c) those relating to Indebtedness incurred prior to the date hereof and any
replacement thereof, or (d) those which have otherwise arisen in the ordinary
course of business consistent with past practice.

 

“Majority Purchasers” means Purchasers holding, at any time, a majority of the
outstanding Shares on such date.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, properties, operations, prospects or condition (financial
or otherwise) of the Company and its Subsidiaries taken as a whole.

 

“Margin Stock” is defined in Regulation U of the Board of Governors of the
Federal Reserve System.

 

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Plan” means any employee benefit plan, program or arrangement, whether oral or
written, maintained or contributed to by the Company, any Subsidiary of the
Company or any ERISA Affiliate, or with respect to which the Company, any
Subsidiary of the Company or any ERISA Affiliate may incur liability.

 

2

--------------------------------------------------------------------------------


 

“Registration Statements” means the Company’s registration statements filed with
the SEC since December 31, 2003, pursuant to the Securities Act.

 

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” means the Exchange Act Reports and the Registration Statements.

 

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

 

“Senior Loan Agreement” means that certain credit agreement, as amended,
restated or supplemented from time to time, by and among the Company, iBasis
Global, Inc. and Silicon Valley Bank.

 

“Subsidiary” means with respect to any Person at any time, (a) any other Person
the accounts of which would be consolidated with those of such first Person in
its consolidated financial statements as of such time, and (b) any other Person
(i) which is, at such time, controlled by, or (ii) capital securities of which
having ordinary voting power to elect a majority of the board of directors (or
other persons having similar functions), or other ownership interest of which
ordinarily constituting a majority voting interest, are at such time, directly
or indirectly, owned or controlled by, in the case of each of clauses (i) and
(ii), such first Person or one or more of its Subsidiaries or by such first
Person and one or more of its Subsidiaries.  Unless otherwise expressly
provided, all references herein to “Subsidiary” means a Subsidiary of the
Company.

 

“Transaction Documents” means, collectively, the Registration Rights Agreement
and the Warrants.

 

“Transfer Agent Instruction Letter” means the letter, dated as of the Closing
Date, from the Company to its transfer agent in the form attached hereto as
Exhibit F.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon the
exercise of the Warrants.

 

“in writing” means any form of written communication or a communication by means
of telex, facsimile transmission, telegraph or cable.

 

The following table sets forth certain other defined terms and the section of
this Agreement in which the meaning of each such term appears:

 

 

 

 

Section(s)

“Aggregate Purchase Price”

 

2.1

“Agreed Amount”

 

7.2(b)

“Agreement”

 

Preamble

“Claim Notice”

 

7.2(a)

 

3

--------------------------------------------------------------------------------


 

 

 

Section(s)

“Claimed Amount”

 

7.2(a)

“Closing”

 

2.2

“Common Stock”

 

Preamble

“Company”

 

Preamble

“Indemnified Party”

 

7.2(b)

“Losses”

 

7.1

“Permits”

 

3.19(b)

“Purchase Price Per Share”

 

2.1

“Purchaser”

 

Preamble

“Purchaser Indemnitee”

 

7.1

“Registration Rights Agreement”

 

Preamble

“Response Notice”

 

7.2(b)

“Shares”

 

Preamble

“Warrant(s)”

 

2.3

 

2              Purchase and Sale of Shares.

 

2.1              Purchase and Sale. Subject to and upon the terms and conditions
set forth in this Agreement, the Company agrees to issue and sell to each
Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from the Company, at the Closing, the number of Shares set forth
opposite such Purchaser’s name on Schedule I hereto, at a purchase price equal
to $2.10 per share (the “Purchase Price Per Share”). The aggregate purchase
price payable by the Purchasers to the Company for all of the Shares shall be
$31,500,000 (the “Aggregate Purchase Price”).

 

2.2              Closing. The closing of the transactions contemplated under
this Agreement (the “Closing”) shall take place at 5:00 pm (Eastern Time) at the
offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New York
10022-4689, on the Closing Date, or on such other date and at such time as may
be agreed upon between the Purchasers, on the one hand, and the Company, on the
other hand.  At the Closing, the Company shall deliver to each Purchaser a
single stock certificate, registered in the name of such Purchaser, representing
the number of Shares purchased by such Purchaser, against payment of the
purchase price by wire transfer of immediately available funds to such account
as the Company shall designate in writing, which stock certificate shall bear
the legend set forth in Section 6.2(a).  The stock certificates delivered to the
Purchasers and representing the Shares will be registered in the names and
addresses of the Purchasers set forth on Schedule I hereto.

 

2.3              Issuance of Common Stock Purchase Warrants at Closing.  Subject
to and upon the terms and conditions set forth in this Agreement, the Company
agrees to issue to each Purchaser, at the Closing, a Common Stock Purchase
Warrant, substantially in the form attached as Exhibit A hereto (each
individually, a “Warrant” and, collectively with all Common Stock Purchase
Warrants issued pursuant to this Section 2.3 to the other Purchasers, the
“Warrants”), exercisable for the number of shares of Common Stock set forth
opposite the name of such Purchaser under the heading “Number of Warrant Shares”
on Schedule I hereto, at an exercise price equal to the Purchase Price Per
Share.  No additional consideration

 

4

--------------------------------------------------------------------------------


 

shall be payable by any Purchaser in respect of the issuance by the Company of
such Purchaser’s Warrant at the Closing.

 

3              Representations and Warranties of the Company.  In order to
induce the Purchasers to enter into this Agreement and to purchase the Shares,
the Company hereby makes the following representations and warranties as of the
Closing Date, all of which shall survive the execution and delivery of this
Agreement and the purchase of the Shares for a period ending on the third
anniversary of the Closing Date, provided, that the representations and
warranties made under Section 3.5 of this Agreement shall survive indefinitely:

 

3.1              Corporate Status.  The Company and each of its Subsidiaries (a)
is a duly organized and validly existing corporation in good standing under the
laws of the jurisdiction of its organization and has the corporate power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage and (b) has duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified and where the failure to be so qualified is reasonably likely to
have a Material Adverse Effect.  Neither the Company nor any of its Subsidiaries
is currently in violation of any of the provisions of its Certificate of
Incorporation (or other charter document) or By-laws, each as amended to date.

 

3.2              Corporate Power and Authority.  All corporate action on the
part of the Company, its officers and directors necessary for the authorization,
execution, delivery and performance of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated herein and
therein has been taken. When executed and delivered by the Company, this
Agreement and each of the Transaction Documents shall constitute a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles. The Company has all requisite corporate
power and authority to enter into this Agreement and the Transaction Documents
and to carry out and perform its obligations under their respective terms.

 

3.3              No Violation.  Neither the execution, delivery and performance
by the Company this Agreement and the Transaction Documents nor compliance with
the terms and provisions thereof (a) will contravene any applicable provision of
any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, except as would not have a Material
Adverse Effect, (b) will conflict or be inconsistent with or result in any
breach of, any of the material terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Company pursuant to the terms of, any indenture, mortgage, deed of trust,
agreement or other instrument to which the Company or any of its Subsidiaries is
a party or by which it or any of its property or assets are bound or to which it
may be subject or result in the acceleration of any material obligation of the
Company, or (c) will violate any provision of the Certificate of Incorporation
or by-laws of the Company, each as amended to date.

 

3.4              Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of 170,000,000 shares of Common Stock, of which
45,648,703 shares are issued and outstanding, and 15,000,000 shares of
undesignated preferred stock, $0.001 par value per share, none of which are
issued and outstanding. As of the date hereof, (i) 6,790,624 shares of Common
Stock were reserved for future issuance pursuant to outstanding options issued
by the Company, (ii) 8,413,349 shares of Common Stock were reserved for future
issuance pursuant to outstanding warrants issued by the Company and (iii)
35,840,119 shares of Common Stock were reserved for future issuance upon
conversion of the Convertible Notes.  As of the date hereof, except as set forth
above and for the exercise rights of the warrants and the conversion rights of
the Convertible Notes, and except as set forth on Schedule 3.4

 

5

--------------------------------------------------------------------------------


 

attached hereto, there are no other outstanding options, warrants, rights
(including conversion or preemptive rights) or any agreement for the purchase or
acquisition from the Company of any shares of the Company’s capital stock or
voting agreements with respect to equity of the Company. All shares of the
capital stock of the Company subject to issuance as aforesaid, upon issuance on
the terms and conditions specified in the instruments pursuant to which they are
issuable, shall be duly authorized, validly issued, fully paid and
nonassessable. There are no obligations, contingent or otherwise, of the Company
to repurchase, redeem or otherwise acquire any shares of Common Stock or to
provide funds to or make any investment (in the form of a loan, capital
contribution, guaranty or otherwise) in any other entity.  The sale of the
Shares and the issuance of the Warrants under this Agreement, and the issuance
of any Warrant Shares upon exercise of the Warrants in their current form, will
not result in the Company being obligated to issue, sell or purchase, pursuant
to any existing pre-emptive, anti-dilution, redemption or other right of third
parties, shares of Common Stock or other securities to or from any Person (other
than the Purchasers), and will not result in a right of any holder of
convertible or contingent securities issued by the Company to adjust the
exercise, conversion, exchange or reset price under such securities, including,
in any such case, pursuant to any “poison pill” or shareholders rights plan. 
None of the outstanding shares of capital stock of the Company were issued in
violation of the Securities Act or any state securities laws.

 

3.5              Valid Issuance of the Shares. The Shares, the Warrants and the
Warrant Shares have been duly authorized, and the Shares and the Warrant Shares,
upon issuance pursuant to the terms hereof and the terms of the Warrants,
respectively, (a) will be validly issued, fully paid and nonassessable, (b) will
not be subject to any encumbrances, preemptive rights or any other similar
contractual rights of the stockholders of the Company or any other Person, and
(c) the applicable Purchaser (with respect to the Shares) and the applicable
Holder (as defined in the Warrant) will obtain sole record ownership of such
Shares and Warrant Shares (as applicable) and take good marketable title
thereto, free and clear of any Liens (defined for purposes hereof without regard
to the carve-outs set forth in clauses (a) through (d) of the definition of
Lien), claims, charges, taxes, options or transfer restrictions of any kind
which are imposed by the Company, or arise as a result of the Company’s action
or omission, other than those explicitly set forth in this Agreement and in the
Warrants. The Company has reserved from its duly authorized capital stock the
number of shares of Common Stock issuable upon execution of this Agreement and
upon exercise in full of the Warrants (assuming the Warrants vest in full).

 

3.6              Litigation.  Except as disclosed in the SEC Reports, no
actions, suits or proceedings are pending or, to the Company’s knowledge,
threatened that are reasonably likely to have (a) a Material Adverse Effect or
(b) an adverse effect on the rights or remedies of the Purchasers or on the
ability of the Company or its Subsidiaries to perform their respective
obligations under this Agreement.

 

3.7              Approvals.  Except for any required filings and recordings
which have been made and are in full force and effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by, any Person or Governmental Authority, is
required to authorize or is required in connection with (a) the execution,
delivery and performance of this Agreement or the Transaction Documents or (b)
the legality, validity, binding effect or enforceability of this Agreement or
the Transaction Documents.  The execution and delivery by the Company of this
Agreement and the Transaction Documents, the consummation of the transactions
contemplated herein and therein, and the issuance of the Shares and the Warrants
and, upon exercise of the Warrants, the Warrant Shares, do not require the
consent or approval of the stockholders of the Company or any other Person.

 

3.8              Contracts.  All material agreements to which the Company is a
party or to which the property or assets of the Company are subject are included
as part of or specifically identified in the SEC Reports to the extent required
by the rules and regulations of the SEC as in effect at the time of filing

 

6

--------------------------------------------------------------------------------


 

of such SEC Reports.  All such material agreements required to be filed as
exhibits to the SEC Reports are legal, valid and binding obligations of the
Company in accordance with their respective terms and, to the knowledge of the
Company, the other parties thereto, except in any case as may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and by general equitable principles.

 

3.9              Conformity to Securities Act and Exchange Act; No Misstatement
or Omission.  Each of the SEC Reports as of the date it was filed with the SEC
in the case of filings under the Exchange Act or declared effective in the case
of the Registration Statements, complied in all material respects with the
applicable requirements of the Securities Act or the Exchange Act and the
respective rules and regulations of the SEC thereunder and did not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading.

 

3.10            Financial Statements; Indebtedness.

 

(a)           The financial statements and supporting schedules included in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2003, and
in the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30,
2004 and in any Registration Statements or other SEC Reports, in each case filed
with the SEC, are complete and correct in all material respects and present
fairly the consolidated financial position of the Company and its Subsidiaries
as of the dates specified and the consolidated results of their operations for
the periods specified, in each case, in conformity with generally accepted
accounting principles applied on a consistent basis during the periods involved,
except as indicated therein or in the notes thereto.

 

(b)           Except for Indebtedness reflected in the financial statements  and
except as set forth in Schedule 3.10(b) attached hereto, the Company has no
Indebtedness outstanding at the date hereof.  The Company is not in default with
respect to any outstanding Indebtedness or any instrument relating thereto.

 

3.11            Margin Regulations.  Neither the sale of the Shares, nor the use
of the proceeds thereof, will violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

3.12            Investment Company Act.  The Company is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940.

 

3.13            Public Utility Holding Company Act.  The Company is not a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935.

 

3.14            No Material Adverse Changes.  Since June 30, 2004, (a) there has
been no event which has had a Material Adverse Effect; (b) except as
contemplated by this Agreement or described in the SEC Reports, there has been
no transaction entered into by the Company or any of its Subsidiaries other than
transactions in the ordinary course of business or transactions which would not,
individually or in the aggregate, be material to the Company; (c) except as set
forth on Schedule 3.14 attached hereto, there have not been any changes in the
Company’s authorized capital or, other than the borrowings made by the Company
under the Senior Loan Agreement described on Schedule 3.14, any material
increases in the Indebtedness of the Company and its Subsidiaries taken as a
whole; and (d) there has been no actual or, to the knowledge of the Company,
threatened revocation of, or default under, any contract to which the Company or
any of its Subsidiaries is a party, except as would not have a Material Adverse
Effect.

 

7

--------------------------------------------------------------------------------


 

3.15            Tax Returns and Payments.  Each of the Company and each of its
Subsidiaries has filed all federal income tax returns and all other material
domestic and foreign tax returns required to be filed by it and has paid all
material taxes and assessments payable by it which have become due, except for
those contested in good faith and adequately reserved against (in the good faith
determination of the Company), all of which, to the extent outstanding on the
Closing Date, have been disclosed by the Company in the SEC Reports.  Each of
the Company and each of its Subsidiaries has paid, or has provided adequate
reserves (in the good faith judgment of the Company) for the payment of, all
material federal, state and foreign taxes that are not yet due and payable for
all fiscal years, including the current fiscal year, to date.  No action, suit,
proceeding, investigation, audit or claim is now pending or, to the knowledge of
the Company or its Subsidiaries, threatened by any authority regarding any taxes
relating to the Company or any of its Subsidiaries which is reasonably likely to
have a Material Adverse Effect.  As of the Closing Date, neither the Company nor
any of its Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Company or any
of its Subsidiaries.  No tax return of the Company or any of its Subsidiaries is
or has been the subject of an audit or examination by any taxing authority,
other than any such audit or examination which has been completed or closed. 
Each of the Company and its Subsidiaries has withheld from each payment made to
any of its past or present employees, officers and directors, and any other
person, the amount of all material taxes and other deductions required to be
withheld therefrom and paid the same to the proper taxing authority within the
time required by law.

 

3.16            Subsidiaries.  As of the Closing Date, the Company has no
directly held Subsidiary other than iBasis Global, Inc., iBasis Securities
Corporation, Inc. and iBasis Speech Solutions, Inc., and such Subsidiaries have
no Subsidiaries other than those listed on Schedule 3.16 attached hereto.  Each
of the Company and the Subsidiaries has good and marketable title to all of the
shares it purports to own of the stock of each Subsidiary, free and clear in
each case of any Lien.  All such shares have been duly issued and are fully paid
and nonassessable.  As of the Closing Date, the Company is not party to any
joint venture or similar arrangement.

 

3.17            Properties.  The Company and each of its Subsidiaries have good
and valid title to all material properties owned by them, including all such
properties reflected in their balance sheets included in the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2004, free and clear of all
Liens, other than as referred to in such balance sheet or in the notes thereto.

 

3.18            Labor Relations.  The Company and its Subsidiaries are not
engaged in any unfair labor practice that is reasonably likely to have a
Material Adverse Effect.  No unfair labor practice complaint is pending against
the Company or any of its Subsidiaries or, to the best of its knowledge,
threatened against it or any of its Subsidiaries, before the National Labor
Relations Board or similar foreign labor relations authority, and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its Subsidiaries, or, to
the best of its knowledge, threatened against it or any of its Subsidiaries.  No
strike, labor dispute, slowdown or stoppage is pending against the Company or
any of its Subsidiaries or, to the best of its knowledge, threatened against the
Company or any of it Subsidiaries.  To the knowledge of the Company, no union
representation question exists with respect to the employees of the Company or
any of its Subsidiaries and no union organizing activities are taking place.

 

3.19            Regulatory Matters.

 

(a)           Authorizations.  The Company holds all Federal Communications
Commission (“FCC”), state public utility commission (“PUC”) and foreign
regulatory authority permits, licenses, certificates, registrations and other
similar authorizations necessary or appropriate for the conduct of its

 

8

--------------------------------------------------------------------------------


 

business (collectively, the “Authorizations”), the lack of which would,
individually or in the aggregate, have a Material Adverse Effect.  The Company
is in compliance with all such Authorizations and any material terms and
conditions thereto except such non-compliance as would not, individually or in
the aggregate, have a Material Adverse Effect.  Each Authorization which is
material to the business of the Company is valid and in full force and effect,
and the Company has not received notice from the FCC, any PUC, or any foreign
regulatory authority of its intention to revoke, condition or fail to renew any
such Authorization, which would, individually or in the aggregate, have a
Material Adverse Effect.  To the knowledge of the Company, no event has occurred
which allows, or after notice or lapse of time would allow, revocation or
termination or result in any other material impairment of the Company’s rights
under any of its Authorizations to the extent that such revocation, termination
or impairment would have a Material Adverse Effect.

 

(b)           Compliance with Law.  The conduct of the Company’s business
complies in all material respects with all applicable U.S., state and foreign
laws (including, without limitation, the Communications Act of 1934, as amended,
and the Communications Assistance for Law Enforcement Act), ordinances, rules,
regulations, and orders (including, without limitation, those issued by the FCC,
any PUC or any foreign regulatory authority), except where the failure to so
comply would not have a Material Adverse Effect.

 

(c)           Litigation.  There is no outstanding adverse judgment, injunction,
decree or order that has been issued by the FCC, any PUC or any foreign
regulatory authority against the Company which would, individually or in the
aggregate, have a Material Adverse Effect.  To the knowledge of the Company,
there is no action, investigation or proceeding pending or threatened, by the
FCC, any PUC or any foreign regulatory authority, against the Company or against
any officer, director, employee or agent of the Company in any court or before
any U.S., state or foreign governmental agency (including, without limitation,
the FCC, any PUC or any foreign regulatory authority), which would, individually
or in the aggregate, have a Material Adverse Effect, and, to the knowledge of
the Company, no claim has been made that the Company currently violates any
foreign, federal, state or local law, ordinance, rule or regulation to the
extent such claim would have a Material Adverse Effect.

 

(d)           Approvals.  The execution, performance and delivery of this
Agreement and the Transaction Documents, compliance by the Company with all the
provisions thereof and the consummation by the Company of the transactions
contemplated thereby will not (a) require any consent, approval, exemption, or
authorization from, notice to, or filing with the FCC, any PUC or any foreign
governmental authority, except as would not have a Material Adverse Effect, (b)
violate or conflict with the Communications Act of 1934, as amended, or the
rules or regulations of the FCC, any PUC or any foreign regulatory authority,
except as would not have a Material Adverse Effect, or (c) cause any
cancellation, termination, revocation, forfeiture or material impairment of any
of the Authorizations, except as would not have a Material Adverse Effect.

 

3.20            Permits.

 

(a)           The Company and its Subsidiaries have all franchises, permits,
licenses and any similar authority (the “Permits”) necessary for the conduct of
their business as now being conducted by them, the lack of which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  As of the date hereof, no suspension or cancellation of any of
the Permits is pending or, to the knowledge of the Company, threatened which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

3.21            ERISA.  Neither the Company, any Subsidiary of the Company nor
any ERISA Affiliate maintains or contributes to any Plan other than those listed
on Schedule 3.21 attached hereto.

 

9

--------------------------------------------------------------------------------


 

(a)           Compliance with ERISA.  The Company and each ERISA Affiliate is in
compliance with ERISA, except for such failures to comply that, in the aggregate
for all such failures, would not reasonably be expected to have a Material
Adverse Effect and no contributions required to be made by the Company or any
ERISA Affiliate to any pension plan are overdue.

 

(b)           PBGC. No liability to the PBGC has been or is expected to be
incurred by the Company or any ERISA Affiliate with respect to any pension plan
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  No circumstance exists that constitutes grounds under
section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administer, any pension plan or trust created
thereunder, nor has the PBGC instituted any such proceeding.

 

(c)           Multiemployer Plans.  Neither the Company nor any ERISA Affiliate
has incurred or presently expects to incur any withdrawal liability under Title
IV of ERISA with respect to any multiemployer plan except for such withdrawal
liability that, in the aggregate of all such liabilities, would not reasonably
be expected to have a Material Adverse Effect.  There have been no “reportable
events” (as such term is defined in section 4043 of ERISA) with respect to any
multiemployer plan that could result in the termination of such multiemployer
plan and give rise to a liability of the Company or any ERISA Affiliate in
respect thereof except for such “reportable events” that, in the aggregate for
all such “reportable events,” would not reasonably be expected to have a
Material Adverse Effect.

 

3.22            No Undisclosed Liabilities.  Except as disclosed, reflected or
reserved against in the financial statements and supporting schedules included
in the Company’s Annual Report on Form 10-K for the year ended December 31,
2003, and in the Company’s Quarterly Report on Form 10-Q for the quarter ended
June 30, 2004 and in any Registration Statements or other SEC Reports, there are
no liabilities of the Company or any Subsidiary, other than liabilities incurred
in the ordinary course of business consistent with past practice since June 30,
2004 or which in the aggregate would not reasonably be expected to result in a
Material Adverse Effect.

 

3.23            Insurance.  The Company maintains insurance of the types and in
the amounts that the Company reasonably believes is prudent and adequate for its
business as currently conducted, all of which insurance is in full force and
effect.

 

3.24            Accounts Receivable.  Except as disclosed on Schedule 3.24
attached hereto, the accounts and notes receivable of the Company and its
Subsidiaries reflected on the balance sheet included in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2003, and all accounts and
notes receivable arising subsequent to December 31, 2003, (i) arose from bona
fide sales transactions in the ordinary course of business consistent with past
practice and are payable on ordinary trade terms, (ii) to the knowledge of the
Company and each Subsidiary, are legal, valid and binding obligations of the
respective debtors enforceable in accordance with their respective terms, (iii)
to the knowledge of the Company and each Subsidiary, are not subject to any
valid set-off or counterclaim, and (iv) are not the subject of any actions or
proceedings brought by or on behalf of the Company or any Subsidiary, other than
bankruptcy proceedings.

 

3.25            Brokers.  Except as disclosed in Schedule 3.25 attached hereto,
neither the Company nor any Subsidiary has any liability to pay any fees,
commissions or other similar compensation to any broker, finder, investment
banker, financial advisor or other similar Person in connection with the
transactions contemplated by this Agreement.

 

3.26            Leases.  Each of the Company and the Subsidiaries has complied
with all material obligations under all leases to which it is a party as a
lessee.  All leases relating to the leasehold estates of

 

10

--------------------------------------------------------------------------------


 

each of the Company and the Subsidiaries necessary in any material respect for
the conduct of the business of such Person are, with respect to the Company,
valid and enforceable, and, to the knowledge of the Company, are, valid and
enforceable with respect to the lessor, and each of the Company and the
Subsidiaries that is the lessee in respect thereof currently enjoys peaceful and
undisturbed possession of the premises subject thereto.

 

3.27            Intellectual Property.  Each of the Company and the Subsidiaries
owns, possesses or has the right to use all of the patents, trademarks, service
marks, trade names, copyrights, franchises and licenses, and rights with respect
thereto, necessary for the present and currently planned future conduct of its
business, without any known conflict with the rights of others, except for such
failures to own, possess, or have the right to use, that, in the aggregate for
all such failures, could not reasonably be expected to have a Material Adverse
Effect.

 

3.28            Environmental Compliance.

 

(a)           Compliance.  Each of the Company and the Subsidiaries is in
compliance with all Environmental Protection Laws in effect in each jurisdiction
where it is currently doing business, except where the failure to so comply, in
the aggregate for all such failures, would not reasonably be expected to have a
Material Adverse Effect.

 

(b)           Liability.  Neither the Company nor any Subsidiary is subject to
any liability under any Environmental Protection Law that, in the aggregate for
all such liabilities, would reasonably be expected to have a Material Adverse
Effect.

 

(c)           Notices.  Neither the Company nor any Subsidiary has received any

 

(i)  notice from any Governmental Authority by which any of its currently or
previously owned or leased properties has been identified in any manner by any
Governmental Authority as a hazardous substance disposal or removal site, “Super
Fund” clean-up site, or candidate for removal or closure pursuant to any
Environmental Protection Law,

 

(ii)  notice of any Lien arising under or in connection with any Environmental
Protection Law that has attached to any revenues of, or to, any of its currently
or previously owned or leased properties, or

 

(iii) communication, written or oral, from any Governmental Authority concerning
any action or omission in connection with its currently or previously owned or
leased properties resulting in the release of any hazardous substance resulting
in any violation of any Environmental Protection Law,

 

in each case where the effect of which, in the aggregate for all such notices
and communications, would reasonably be expected to have a Material Adverse
Effect.

 

3.29            Registration Rights.  Except as set forth on Schedule 3.29
attached hereto, the Company is not currently subject to any agreement providing
any person or entity any rights (including piggyback registration rights) to
have any securities of the Company registered with the SEC or registered or
qualified with any other governmental authority.

 

3.30            Transactions with Affiliates and Employees. Except as set forth
in the SEC Reports or on Schedule 3.30 attached hereto, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company, is presently a party to any

 

11

--------------------------------------------------------------------------------


 

transaction or agreement with the Company (other than for services as employees,
officers and directors) exceeding $60,000 in value, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

3.31            Internal Accounting Controls. Except as disclosed in the SEC
Reports and as would not otherwise be reasonably expected to have a Material
Adverse Effect, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with United States generally accepted accounting
principles and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorizations, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

3.32            Securities Laws. Subject to the accuracy of the Purchasers’
representations and warranties set forth in Section 4 below and an Investor
Questionnaire executed and delivered by each Purchaser to the Company, such
Investor Questionnaire in the form attached hereto as Exhibit B, the offer, sale
and issuance of the Shares, as provided in this Agreement, is and is intended to
be (a) exempt from the registration requirements of the Securities Act pursuant
to one or more of Sections 3(b) and 4(2) hereof and Regulation D promulgated
thereunder, and (b) exempt from registration or qualification requirements of
applicable state securities laws. Neither the Company nor anyone acting on its
behalf has taken or hereafter will take any action that would cause the loss of
such exemptions.

 

3.33            No Integrated Offering.  Neither the Company, nor any Affiliate
of the Company, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering or issuance
of the Shares, the Warrants or any Warrant Shares pursuant to this Agreement to
be integrated with prior offerings by the Company for purposes of the Securities
Act which would cause the exemptions from SEC registration upon which the
Company is relying for the offering or issuance of the Shares, the Warrants or
any Warrant Shares pursuant to this Agreement to be unavailable, any applicable
state securities laws or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any national
securities exchange or automated quotation system on which any of the securities
of the Company are listed or designated, nor will the Company take any action or
steps that would cause the offering or issuance of the Shares, the Warrants or
any Warrant Shares pursuant to this Agreement to be integrated with other
offerings.

 

4              Representations and Warranties of the Purchasers. Each Purchaser
represents and warrants, severally (as to such Purchaser only) and not jointly,
to the Company as follows:

 

4.1              Authorization. All action on the part of such Purchaser and, if
applicable, its officers, directors, managers, members, shareholders and/or
partners necessary for the authorization, execution, delivery and performance of
this Agreement and the Registration Rights Agreement, and the consummation of
the transactions contemplated herein and therein, has been taken. When executed
and delivered, each of this Agreement and the Registration Rights Agreement will
constitute the legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as such
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. Such Purchaser
has all requisite power and

 

12

--------------------------------------------------------------------------------


 

authority to enter into each of this Agreement and the Registration Rights
Agreement, and to carry out and perform its obligations under the terms of
hereof and thereof.

 

4.2              Purchase Entirely for Own Account. Such Purchaser is acquiring
the Shares and the Warrants for its own account for investment and not for
resale or with a view to distribution thereof in violation of the Securities
Act.

 

4.3              Investor Status; Etc. Such Purchaser certifies and represents
to the Company that it is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purpose of acquiring any of the Shares or the Warrants. Such Purchaser’s
financial condition is such that it is able to bear the risk of holding the
Shares for an indefinite period of time and the risk of loss of its entire
investment. Such Purchaser has sufficient knowledge and experience in investing
in companies similar to the Company so as to be able to evaluate the risks and
merits of its investment in the Company.

 

4.4              Securities Not Registered. Such Purchaser understands that the
Shares, the Warrant and any Warrant Shares issued thereunder have not been
registered under the Securities Act, by reason of their issuance by the Company
in a transaction exempt from the registration requirements of the Securities
Act, and that the Shares, the Warrants and any Warrant Shares issued thereunder
must continue to be held by such Purchaser unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration. Such Purchaser understands that the exemptions from registration
afforded by Rule 144 (the provisions of which are known to it) promulgated under
the Securities Act depend on the satisfaction of various conditions, and that,
if applicable, Rule 144 may afford the basis for sales only in limited amounts.

 

4.5              No Violation. Neither the execution, delivery and performance
by such Purchaser of this Agreement and the Registration Rights Agreement nor
compliance with the terms and provisions hereof by such purchaser (a) will
contravene any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any court or governmental instrumentality,
except as would not have a material effect on such Purchaser; or (b) will
violate any provision of the organizational documents of such Purchaser.

 

4.6              Brokers. Such Purchaser has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement.

 

4.7              Consents. All consents, approvals, orders and authorizations
required on the part of such Purchaser in connection with the execution,
delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained and are effective as of the
date hereof.

 

4.8              Disclosure of Information. Such Purchaser believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Shares and the Warrants. Such Purchaser further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Shares and the Warrants and the business, properties, prospects and financial
condition of the Company.

 

5              Conditions Precedent.

 

5.1              Conditions to the Obligation of the Purchasers to Consummate
the Closing. The obligation of each Purchaser to consummate the Closing and to
purchase and pay for the Shares is subject to the satisfaction of the following
conditions precedent:

 

13

--------------------------------------------------------------------------------


 

(a)           The representations and warranties of the Company contained herein
shall be true and correct in all material respects on and as of the Closing
Date. The Company shall have performed all obligations and conditions herein
required to be performed or complied with by the Company on or prior to the
Closing Date.

 

(b)           There shall have been no event or events which has occurred since
the date hereof and taken individually or in the aggregate is reasonably likely
to have a Material Adverse Effect.

 

(c)           No proceeding challenging this Agreement or the Transaction
Documents, or the transactions contemplated hereby or thereby, or seeking to
prohibit, alter, prevent or materially delay the Closing, shall have been
instituted before any court, arbitrator or governmental body, agency or official
or shall be pending against or involving the Company.

 

(d)           The sale of the Shares and the issuance of the Warrants to the
Purchasers shall not be prohibited by any law, rule, governmental order or
regulation. All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency or of or with any other Person with
respect to any of the transactions contemplated hereby shall have been duly
obtained or made and shall be in full force and effect.

 

(e)           The Purchasers shall have received from Bingham McCutchen LLP,
outside counsel to the Company, an opinion addressed to such Purchaser, dated
the Closing Date and substantially in the form of Exhibit C hereto.

 

(f)            The Registration Rights Agreement shall have been executed and
delivered to the Purchasers by the Company.

 

(g)           The Company shall have delivered to the Purchasers a certificate
substantially in the form of Exhibit D hereto dated the Closing Date and signed
by the secretary or another officer of the Company, certifying (i) that the
copies of the Certificate of Incorporation, the By-Laws and resolutions of the
Board approving this Agreement, the Transaction Documents and the transactions
contemplated hereby and thereby attached thereto, are all true, complete and
correct and remain in full force and effect as of such date, and (ii) as to the
incumbency and specimen signature of each officer of the Company executing this
Agreement, the Transaction Documents and any other document delivered in
connection herewith on behalf of the Company.

 

(h)           The Company shall have delivered to the Purchasers a certificate
substantially in the form of Exhibit E hereto dated the Closing Date and signed
by the Company’s chief financial officer, certifying that (i) the
representations and warranties of the Company contained in Section 3 hereof are
true and correct in all material respects on the Closing Date and (ii) the
Company has performed and complied with all of the agreements and conditions set
forth or contemplated herein that are required to be performed or complied with
by the Company on or before the Closing Date.

 

(i)            Such Purchaser shall have received from the Company an original
stock certificate evidencing the purchase of the Shares and an original Warrant,
in each case for the number of shares of Common Stock and the number of Warrant
Shares, respectively, set forth opposite such Purchaser’s name on Schedule I
hereto, and bearing the legends required to be imprinted thereon pursuant to
Section 6.2 hereof.

 

14

--------------------------------------------------------------------------------


 

(j)            The Company shall have delivered to the Purchasers a certificate
of good standing issued by the Secretary of State of the State of Delaware, and
a certificate of qualification to do business by the Secretary of the
Commonwealth of the Commonwealth of Massachusetts.

 

(k)           The Purchasers shall have received a copy of the duly executed
Transfer Agent Instruction Letter in the form of Exhibit F hereto.

 

5.2              Conditions to the Obligation of the Company to Consummate the
Closing. The obligation of the Company to consummate the Closing and to issue
and sell the Shares to each Purchaser at the Closing is subject to the
satisfaction of the following conditions precedent:

 

(a)           The representations and warranties of such Purchaser contained
herein shall be true and correct in all respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date.

 

(b)           The Registration Rights Agreement shall have been executed and
delivered by such Purchaser.

 

(c)           Such Purchaser shall have performed all obligations and conditions
herein required to be performed or complied with by such Purchaser on or prior
to the Closing Date, including but not limited to tendering its entire portion
of the Aggregate Purchase Price.

 

(d)           No proceeding challenging this Agreement or the Transaction
Documents, or the transactions contemplated hereby or thereby, or seeking to
prohibit, alter, prevent or materially delay the Closing, shall have been
instituted before any court, arbitrator or governmental body, agency or official
or shall be pending against or involving such Purchaser.

 

(e)           The sale of the Shares and the issuance of the Warrants by the
Company shall not be prohibited by any law, rule, governmental order or
regulation. All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency or of any other Person with respect to any
of the transactions contemplated hereby shall have been duly obtained or made
and shall be in full force and effect.

 

(f)            Such Purchaser shall have delivered to the Company each of a Form
W-9 or Form W-8, as applicable, and a completed Investor Questionnaire in the
form of Exhibit B hereto.

 

(g)           The Aggregate Purchase Price shall have been tendered to the
Company in payment for the Shares hereunder.

 

6              Certain Covenants and Agreements.

 

6.1              Transfer of Securities. Each Purchaser agrees severally (as to
itself only) and not jointly that it shall not sell, assign, pledge, transfer or
otherwise dispose of or encumber any of the Shares, the Warrants or any Warrant
Shares, except: (i) pursuant to an effective registration statement under the
Securities Act; (ii) to an Affiliate (so long as such Affiliate agrees to be
bound by the terms and provisions of this Agreement as if, and to the fullest
extent as, such Purchaser); or (iii) pursuant to an available exemption from
registration under the Securities Act (including sales permitted pursuant to
Rule 144) and applicable state securities laws. Any transfer or purported
transfer of the Shares in violation of this Section 6.1 shall be void. The
Company shall not register any transfer of the Shares in violation of this
Section 6.1. The Company may, and may instruct any transfer agent for the
Company, to place such

 

15

--------------------------------------------------------------------------------


 

stop transfer orders as may be required on the transfer books of the Company in
order to ensure compliance with the provisions of this Section 6.1.

 

6.2              Legends.

 

(a)           To the extent applicable, each certificate or other document
evidencing the Shares, the Warrants and any Warrant Shares shall be endorsed
with the legend set forth below, and each Purchaser covenants that, except to
the extent such restrictions are waived by the Company, it shall not transfer
the shares represented by any such certificate without complying with the
restrictions on transfer described in this Agreement and the legends endorsed on
such certificate:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.”

 

(b)           The legend set forth in Section 6.2(a) shall be removed from the
certificates evidencing the Shares, Warrants and any Warrant Shares, (i)
following any sale of such Shares, Warrants or Warrant Shares pursuant to Rule
144 or any effective registration statement, or (ii) if such Shares, Warrants or
Warrant Shares are eligible for sale under Rule 144(k) (and the holder of such
Shares, Warrants or Warrant Shares has submitted a written request for removal
of the legend indicating that the holder has complied with the applicable
provisions of Rule 144), or (iii) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission) (and
the holder of such Shares, Warrants or Warrant Shares has submitted a written
request for removal of the legend indicating that the holder has complied with
such judicial interpretation or pronouncement). Subject to receipt of
appropriate certifications, the Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly upon the occurrence of any of
the events in clauses (i), (ii) or (iii) above to effect the removal of the
legend on certificates evidencing the Shares or any Warrant Shares and shall
also cause its counsel to issue a “blanket” legal opinion to the Company’s
transfer agent promptly after the effective date of any registration statement
covering the resale of the Shares or any Warrant Shares (provided that there is
an effective registration statement covering the resale of the Shares or any
Warrant Shares, as the case may be), if required by the Company’s transfer
agent, to allow sales without restriction pursuant to an effective registration
statement. The Company agrees that at such time as such legend is no longer
required under this Section 6.2(b), it will, no later than three (3) business
days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing the Shares or any Warrant Shares
issued with a restrictive legend, deliver or cause to be delivered to such
Purchaser a certificate representing such Shares or Warrant Shares that is free
from all restrictive and other legends; provided that in the case of removal of
the legend for reasons set forth in clause (ii) above, the holder of such Shares
or Warrant Shares has submitted a written request for removal of the legend
indicating that the holder has complied with the applicable provisions of Rule
144. The Company may not make any notation on its records or give instructions
to any transfer agent of the Company that enlarge the restrictions on transfer
set forth in this Section 6.

 

6.3              Publicity. Except to the extent required by applicable laws,
rules, regulations or stock exchange requirements, the Company, the Subsidiaries
and their Affiliates shall not, without the written consent of the Majority
Purchasers, make any public announcement or issue any press release with respect
to the transactions contemplated by this Agreement.  Except to the extent
required by applicable laws, rules, regulations or stock exchange requirements,
the Purchasers and their Affiliates shall not, without the written consent of
the Company make any public announcement or issue any press

 

16

--------------------------------------------------------------------------------


 

release with respect to the transactions contemplated by this Agreement.  In no
event will either (i) the Company, the Subsidiaries or any of their Affiliates
or (ii) any Purchaser or any of its Affiliates make any public announcement or
issue any press release with respect to the transactions contemplated by this
Agreement without consulting with the Company, on the one hand, and the Majority
Purchasers, on the other hand, to the extent feasible, as to the content of such
public announcement or press release.  Notwithstanding the foregoing, the
parties agree that the Company shall issue a press release in the form of
Exhibit G hereto promptly following the Closing.

 

6.4              Use of Proceeds. The Company covenants and agrees that the
proceeds from the sale of the Shares shall be used by the Company for repayment
or prepayment of indebtedness of the Company, working capital and general
corporate purposes or any other purpose approved by the Board, including,
without limitation, growth initiatives, capital expenditures and potential
acquisitions.  The Company covenants and agrees that no part of the proceeds
from the sale of the Shares will be used to purchase or carry any Margin Stock
or to extend credit for the purpose of purchasing or carrying any Margin Stock. 
The Company further covenants and agrees that it will not use the proceeds from
the sale of the Shares in such as manner as to subject the Company to regulation
as an “investment company” under the Investment Company Act of 1940, as amended.

 

6.5              Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares or the issuance of the
Warrants or any Warrant Shares to the Purchasers.

 

6.6              Reservation of Common Stock for Issuance; Listing of Shares. 
The Company agrees to reserve from its duly authorized capital stock the total
number of shares of Common Stock issuable upon execution of this Agreement and
upon the exercise in full of the Warrants.  The Company agrees that at any time,
if and when its shares of Common Stock are listed on NASDAQ or any other
securities exchange, that it will use reasonable efforts to promptly list and
qualify the Shares and any Warrant Shares for trading on NASDAQ or such other
securities exchange.

 

6.7              Restrictions on Certain Stock Issuances or Registrations.  The
Company agrees that if a Demand Request (as defined in the Registration Rights
Agreement) is delivered on or prior to the thirty (30) day anniversary of the
date hereof, the Company shall not (i) issue any shares of Common Stock that
could be eligible for sale without restriction under the Securities Act prior to
the effectiveness of the Demand Registration Statement (as defined in the
Registration Rights Agreement), or (ii) grant any registration rights after the
date hereof to any other Person that would entitle such Person to have the sale
of securities held by such Person registered under the Securities Act by the
Company under a registration statement that is declared effective prior to the
effectiveness of the Demand Registration Statement, provided, that this Section
6.7 shall not be deemed to restrict the ability of the Company to issue shares
of Common Stock upon the exercise or conversion of any options, warrants,
convertible debt instruments or other contingent securities outstanding on the
date hereof, or the ability of the Company to perform its obligations under the
Existing Agreements (as defined in the Registration Rights Agreement).

 

7              Indemnification.

 

7.1              By the Company. The Company agrees to indemnify, defend and
hold harmless each Purchaser and its Affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (collectively, the “Purchaser Indemnitees”) to the fullest extent
permitted by law from and against any and all claims, losses, liabilities,
damages, deficiencies, judgments, assessments, fines, settlements, costs or
expenses (including interest, penalties and reasonable fees,

 

17

--------------------------------------------------------------------------------


 

disbursements and other charges of counsel) (collectively, “Losses”) based upon,
arising out of or otherwise in respect of any breach by the Company of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement or in the Transaction Documents.

 

7.2              Limitations.

 

(a)           Time for Claims. No Indemnifying Party will be liable for any
Losses hereunder arising out of a breach of representation or warranty unless a
written claim for indemnification is given by the Indemnified Party to the
Indemnifying Party on or prior to the third anniversary of the date on which a
registration statement covering the resale of the Shares initially became
effective.

 

(b)           Maximum Amount. Notwithstanding anything contained herein to the
contrary, no Indemnifying Party will be liable for any Losses to any Purchaser
Indemnitee hereunder in excess of the portion of the Aggregate Purchase Price
actually paid by the related Purchaser, provided, that the foregoing limitation
shall not apply in the case of Losses due to the bad faith, gross negligence or
willful misconduct of any Indemnifying Party.

 

7.3              Applicability. Notwithstanding any term to the contrary in this
Section 7, the indemnification and contribution provisions of the Registration
Rights Agreement shall govern any claim made with respect to registration
statements filed pursuant thereto or sales made thereunder.

 

8              Miscellaneous Provisions.

 

8.1              Rights Cumulative. Each and all of the various rights, powers
and remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of this
Agreement.  The exercise or partial exercise of any right, power or remedy shall
neither constitute the exclusive election thereof nor the waiver of any other
right, power or remedy available to such party.

 

8.2              Pronouns. All pronouns or any variation thereof shall be deemed
to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person, persons, entity or entities may require.

 

8.3              Notices.

 

(a)           Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be sent by postage prepaid first class mail, overnight courier
or telecopy, or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder. The date of giving any notice shall
be the date of its actual receipt.

 

(b)

 

All correspondence to the Company shall be addressed as follows:

 

 

 

 

 

iBasis, Inc.

 

 

20 Second Avenue

 

 

Burlington, MA  01803

 

 

Attention:  Chief Financial Officer

 

 

 

 

 

with a copy to:

 

 

 

 

 

Johan V. Brigham

 

18

--------------------------------------------------------------------------------


 

 

 

Bingham McCutchen LLP

 

 

150 Federal Street

 

 

Boston, MA 02110

 

(c)           All correspondence to the Purchasers shall be addressed pursuant
to the contact information set forth on Schedule I attached hereto.

 

(d)           Any entity may change the address to which correspondence to it is
to be addressed by notification as provided for herein.

 

8.4              Captions. The captions and paragraph headings of this Agreement
are solely for the convenience of reference and shall not affect its
interpretation.

 

8.5              Severability. Should any part or provision of this Agreement be
held unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

8.6              Governing Law. This Agreement shall be governed by and
construed in accordance with the internal and substantive laws of the State of
New York without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.

 

8.7              Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

 

8.8              Assignment. The rights and obligations of any party hereto
shall inure to the benefit of and shall be binding upon the authorized
successors and permitted assigns of such party. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Purchaser. Each Purchaser may assign or transfer any or all of
its rights under this Agreement to any Person provided that such assignee or
transferee agrees in writing to be bound, with respect to the transferred Shares
and Warrant Shares, by the provisions hereof that apply to such assigning or
transferring Purchaser; whereupon such assignee or transferee shall be deemed to
be a “Purchaser” for all purposes of this Agreement.

 

8.9              Survival. The respective representations and warranties given
by the parties hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein for a period of time equal to the time for
which indemnification may be sought hereunder, without regard to any
investigation made by any party, provided that the representations and
warranties made under Section 3.5 shall survive indefinitely. The respective
covenants and agreements agreed to by a party hereto shall survive the Closing
Date and the consummation of the transactions contemplated herein in accordance
with their respective terms and conditions.

 

8.10            Entire Agreement. This Agreement and the Transaction Documents
constitute the entire agreement between the parties hereto respecting the
subject matter hereof and supersedes all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter
hereof, whether written or oral, including but not limited to the various Term
Sheets dated September [17], 2004 between the Company and the Purchasers.  The
Company agrees that in the event it enters into any agreement or understanding
with any Purchaser pursuant to which the Company grants such

 

19

--------------------------------------------------------------------------------


 

Purchaser any rights or other terms relating to the purchase, holding or
disposition of Shares, Warrant Shares or Warrants that are more favorable than
those set forth herein or in the Transaction Documents, the Company shall also
grant each other Purchaser such more favorable rights or other terms.

 

8.11            Amendments. Any amendment, supplement or modification of or to
any provision of this Agreement, any waiver of any provisions of this Agreement
shall be effective only if made or given in writing and signed by the Company
and the Majority Purchasers, provided, that any amendment, supplement,
modification or waiver that is materially and disproportionately adverse to any
Purchaser(s), when compared to all other Purchasers, shall require the consent
of such Purchaser(s).

 

8.12            No Third Party Rights. This Agreement is intended solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any Person (including, without limitation, any
stockholder or debt holder of the Company) other than the parties hereto,
provided, that (a) the Investors (as defined in the Registration Rights
Agreement) and the Holders (as defined in the Warrant) are entitled to all
rights and benefits as third party beneficiaries of Sections 6.6 and 6.7 of this
Agreement and (b) each of the Purchaser Indemnitees that are not Purchasers are
entitled to all rights and benefits as third party beneficiaries of Article 7 of
this Agreement.

 

8.13            Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

[Signature pages follow.]

 

20

--------------------------------------------------------------------------------


 

Each of the parties hereto has cause a counterpart of this Agreement to be duly
executed and delivered as of the date first written above.

 

THE COMPANY:

 

 

 

iBASIS, INC.

 

 

 

 

 

By:

/s/ Ofer Gneezy

 

 

Name:

Ofer Gneezy

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

THE PURCHASERS:

 

 

 

THE IBS TURNAROUND FUND, L.P.

 

 

 

By its General Partner, IBS Capital Corp.

 

 

 

By:

/s/ David Taft

 

 

Title: President, IBS Capital Corp

 

 

 

 

 

THE IBS OPPORTUNITY FUND, LTD.

 

 

 

By:

/s/ David Taft

 

 

Title: Manager

 

 

 

 

 

YORK INVESTMENT LIMITED

 

 

 

By:

/s/ Adam J. Semler

 

 

Title: Chief Financial Officer of its Investment Manager

 

 

 

 

 

YORK CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

By:

/s/ Adam J. Semler

 

 

Title: Chief Financial Officer of its General Partner

 

 

 

 

 

YORK CAPITAL MANAGEMENT, L.P.

 

 

 

By:

/s/ Adam J. Semler

 

 

Title: Chief Financial Officer of its General Partner

 

 

 

 

 

ELEVEN RINGS OPPORTUNITY FUND, LP

 

 

 

By:

/s/ Lindsay Leet

 

 

Title: Managing Member

 

 

 

 

 

NEW GENERATION LIMITED PARTNERSHIP

 

 

 

By:

/s/ George Putnamm III

 

 

Title:

President of its General Partner

 

--------------------------------------------------------------------------------


 

 

NEW GENERATION TURNAROUND FUND
(BERMUDA) LTD.

 

 

 

By:

/s/ George Putnamm III

 

 

Title:

President of its General Partner

 

 

 

 

 

PHOENIX PARTNERS, L.P.

 

 

 

By:

/s/ Joann McNiff

 

 

Title:

Authorized Agent

 

 

 

 

 

PHOENIX PARTNERS II, L.P.

 

 

 

By:

/s/ Joann McNiff

 

 

Title:

Authorized Agent

 

 

 

 

 

PHAETON INTERNATIONAL (BVI) LTD

 

 

 

By:

/s/ Joann McNiff

 

 

Title:

Authorized Agent

 

 

 

 

 

John C. Waterfall

 

 

 

By:

/s/ Joann McNiff

 

 

Title:

Attorney-in-Fact for John C. Waterfall

 

 

 

 

 

CROSSLINK CROSSOVER FUND IV, LP

 

 

 

By:

/s/ Michael J. Stark

 

 

Title:

Managing Member

 

 

 

 

 

DELTA GROWTH, L.P.

 

 

 

By:

/s/ Michael J. Stark

 

 

Title:

Managing Member

 

 

 

 

 

OFFSHORE CROSSLINK CROSSOVER FUND III

 

 

 

By:

/s/ Michael J. Stark

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

 

/s/ George W. Haywood

 

 

George W. Haywood

 

 

 

 

 

LOEB PARTNERS CORPORATION

 

 

 

By:

/s/ Robert Grubin

 

 

Title:

Vice President

 

 

 

 

 

MILLER FAMILY PARTNERSHIP I

 

 

 

By:

/s/ Lloyd Miller

 

 

Title:

Investment Advisor

 

 

 

 

 

MILLENNIUM PARTNERS L.P.

 

 

 

By:

/s/ Terry Feeney

 

 

Title:

Vice Chairman and Chief Operating Officer

 

 

 

 

 

GREYWOLF CAPITAL OVERSEAS FUND

 

 

 

By:

/s/ William Troy

 

 

Title:

Chief Operating Officer

 

 

 

 

 

GREYWOLF CAPITAL PARTNERS II LP

 

 

 

By:

/s/ William Troy

 

 

Title:

Chief Operating Officer

 

 

 

 

 

LC CAPITAL MASTER FUND, LTD.

 

 

 

By its Investment Advisor, Lampe, Conway & Co. LLC

 

 

 

By:

/s/ Steven G. Lampe

 

 

Title:

Managing Member

 

 

 

 

 

SINGER CHILDREN’S MANAGEMENT TRUST

 

 

 

By:

/s/ Gary Singer

 

 

Title:

Investment Advisor

 

 

 

--------------------------------------------------------------------------------


 

Schedule I to Securities Purchase Agreement

 

 

Purchasers

 

Shares
Purchased

 

Warrant Shares
Purchased

 

25% of Warrant
Shares
Purchased

 

The IBS Turnaround Fund, L.P.
2 International Place, 24th Floor
Boston, Massachusetts  02110
EIN: 93-1146657

 

1,120,000

 

168,000

 

42,000

 

The IBS Opportunity Fund, Ltd.
Ellen Skelton Building, Fisher’s
Estate
Road Town, Tortola, British Virgin
Islands

 

280,000

 

42,000

 

10,500

 

York Investment Limited
c/o Euro-Dutch Trust Company
(Bahamas) Limited
Charlotte House, Charlotte Street
Nassau, Bahamas

 

952,000

 

142,800

 

35,700

 

York Credit Opportunities Fund, L.P.
390 Park Avenue 15th Floor
New York, New York  10022
EIN#: 13-4153848

 

300,000

 

45,000

 

11,250

 

York Capital Management, L.P.
390 Park Avenue, 15th Floor
New York, New York  10022
EIN#: 13-3625276

 

248,000

 

37,200

 

9,300

 

Eleven Rings Opportunity Fund LP
2965 Woodside Road
Woodside, CA  94062

 

250,000

 

37,500

 

9,375

 

New Generation Limited Partnership
c/o New Generation Advisers, Inc.
225 Friend Street, Suite 801
Boston, Massachusetts  02114
EIN: 04-3077323

 

139,000

 

20,848

 

5,212

 

New Generation Turnaround Fund
(Bermuda) Ltd.
c/o Appleby Corporate Services
(Bermuda) Ltd.
Canon’s Court, 22 Victoria St.
Hamilton HM EX, Bermuda
Taxpayer ID: 98-0163822

 

461,000

 

69,148

 

17,287

 

Phoenix Partners, L.P.
c/o Morgens Waterfall
600 Fifth Avenue
New York, New York  10020
EIN#: 13-6272912

 

737,800

 

110,668

 

27,667

 

 

--------------------------------------------------------------------------------


 

Purchasers

 

Shares
Purchased

 

Warrant Shares
Purchased

 

25% of Warrant
Shares
Purchased

 

Phoenix Partners II, L.P.
c/o Morgens Waterfall
600 Fifth Avenue
New York, New York  10020
EIN#: 84-1631449

 

240,500

 

36,072

 

9,018

 

Phaeton International (BVI) Ltd
c/oBISYS Hedge Fund Services (BVI)
Limited
Bison Court, Road Town
Tortola, British
Virgin Islands

 

646,700

 

97,004

 

24,251

 

J.C. Waterfall
One West 81st Street
New York, New York
SS#  ###-##-####

 

375,000

 

56,248

 

14,062

 

Crosslink Crossover Fund IV, LP
c/o Crosslink Capital
Two Embarcadero Center
Suite 2200  San Francisco, California 94111
EIN:  76-0737316

 

1,110,000

 

166,500

 

41,625

 

Delta Growth
c/o Crosslink Capital
Two Embarcadero Center
Suite 2200
San Francisco,
California 94111
EIN:  94-3228612

 

50,000

 

7,500

 

1,875

 

Offshore Crosslink Crossover Fund III
c/o Crosslink Capital
Two Embarcadero Center
Suite 2200
San Francisco, California 94111
TIN:  98-0225068

 

90,000

 

13,500

 

3,375

 

George W. Haywood
81 Meredith Avenue
Sag Harbor, New York 11963
SS#:  ###-##-####

 

1,000,000

 

150,000

 

37,500

 

Loeb Partners Corporation
61 Broadway
New York, New York  10006
EIN: 13-3114801

 

1,100,000

 

165,000

 

41,250

 

Miller Family Partnership I
1201 Peachtree Street, N.E.
Atlanta, Georgia 30361

 

300,000

 

45,000

 

11,250

 

Millennium Partners L.P.
Walkers, Walker House, Mary Street
George Town, Grand Cayman,
Cayman Islands
EIN: 13-3521699

 

1,000,000

 

150,000

 

37,500

 

 

--------------------------------------------------------------------------------


 

Purchasers

 

Shares
Purchased

 

Warrant Shares
Purchased

 

25% of Warrant
Shares
Purchased

 

Greywolf Capital Partners II LP
411 W. Putnam Ave., Suite 265
Greenwich, Connecticut 06830
EIN#: 54-2104239

 

585,000

 

87,748

 

21,937

 

Greywolf Capital Overseas Fund
Queensgate House, South Church
Street
Georgetown, Grand Cayman, Cayman
Islands

 

915,000

 

137,248

 

34,312

 

LC Capital Mater Fund, Ltd.
Queensgate House, South Church
Street
Georgetown, Grand Cayman, Cayman
Islands

 

2,100,000

 

315,000

 

78,750

 

Singer Children’s Management Trust
c/o Romulus Holdings, Inc.
560 Sylvan Avenue
Englewood Cliffs, New Jersey  07632
EIN#: 22-6765093

 

1,000,000

 

150,000

 

37,500

 

 

--------------------------------------------------------------------------------


 

 

LIST OF EXHIBITS

 

Exhibit A:

 

Form of Warrant

Exhibit B:

 

Form of Investor Questionnaire

Exhibit C:

 

Form of Legal Opinion of Bingham McCutchen LLP

Exhibit D:

 

Form of Secretary’s Certificate

Exhibit E:

 

Form of Officer’s Certificate

Exhibit F:

 

Form of Transfer Agent Instructions

Exhibit G:

 

Form of Company Press Release

 

--------------------------------------------------------------------------------